DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 618157
Claims 1-13 are pending and examined on the merits.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for the treatment of liver neoplasm, a malignant lymphoma, leukemia, colon cancer, ovary cancer, gastric cancer, and a parasitic disease.  The specification does not reasonably provide enablement for treatment of the scope of diseases claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:

The state of the prior art and (4) the predictability or unpredictability of the art:
LIU (Digestive and L:iver Disease, 2016, 48, 953-960) describes that methylenetetrahydrofolate dehydrogenase 2 (MTHFD2) is related hepatocellular carcinoma (page 960, column 1, paragraph 2 and 3).  
SHEPPARD (Scientific Reports, 2015, 1-11) describes that more research is needed to understand the role of MTHFD2 in cancer (page 7, paragraphs 1-2).  
MURTA (Molecular Microbiology, 2009, 71(6), 1386-1401) describes that MTHFD2 is related to treatment of a parasitic infection (page 1396, column 1, paragraph 1 to column 2, paragraph 3).  
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a disease linked to methylenetetrahydrofolate dehydrogenase 2 (MTHFD2) with a carolacton, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how [disease] functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for the treatment of liver neoplasm, a malignant lymphoma, leukemia, colon cancer, ovary cancer, gastric cancer, and a parasitic disease (table 6, page 42).  
The specification does not provide guidance for the treatment of the scope of diseases claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of a disease linked to methylenetetrahydrofolate dehydrogenase 2 (MTHFD2) with a carolacton and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5 and 9-13, the word "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The usage of the word “including” is equivalent to using “for example” because the recited groups can be considered arbitrary specific embodiments of the broad group “C1-C12 alkyl group”.  The “alkyl” concept is defined (page 12, line 35 to page 13, line 2).  The claims are unclear because two separate metes and bounds are present: C1-C12 alkyl groups; and the specific alkyl groups recited afterwards.  Do applicants want to claim the broad or narrow group?  See MPEP § 2173.05(d).
Regarding claims 10-11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The phrase “for example” renders the claims unclear because the control is not limited to non-cancerous chemical cells.  See MPEP § 2173.05(d).
The term "suitable control" in claims 9-10 is a relative term which renders the claim indefinite.  The term "suitable control" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is relative because the choice of a suitable control to determine the effectiveness of an agent is arbitrary and up to the choice of the practitioner.
Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The use of the phrase “for example” renders the claim unclear due to two reasons: the parasitic disease is not limited to the diseases listed; and two sets of metes and bounds are recited in the claim: “parasitic disease”; and the three diseases recited.  Do applicants intend to claim the broad recitation “parasitic diseases” or the three specific diseases?  See MPEP § 2173.05(d).
Claim 6 recites the limitation where the C-5 of formula I is reduced to a hydroxy group.  There is insufficient antecedent basis for this limitation in the claim because the only group attached to the C-5 of formula I in claim 1 is oxo.  Claim 6 assumes that there is a synthesis step because the carbonyl carbon is reduced to a CH-OH group and claim 1 is drawn to a method of treating a disease.    
Conclusion
Claims 1-13 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  KUNZE (BMC Microbiology, 2010, 10,:199, pages 1-13) describes that carolacton inhibits bacterial growth (page 2 of 13, column 2, paragraph 2 to page 3 of 13, column 1, paragraph 1).  Since bacterial growth is not encompassed by instant claim 1 this reference is not prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699